Exhibit AIVTECH HOLDING (H.K.) LIMITED EcoChild Inc. Subtotal Proforms Adjustments Proforma CONSOLIDATED BALANCE SHEETS Balance Sheets CONSOLIDATED BALANCE SHEETS December 31, December 31, October 31, October 31, ASSETS 2009 2008 2009 2008 2009 2008 CURRENT ASSETS: Cash and cash equivalents $ 3,605,741 $ 2,443,464 $ 21,308 $ 344 $ 3,627,049 $ 2,443,808 $ (21,308 ) $ (344 ) $ 3,605,741 $ 2,443,464 Accounts receivable 2,040,088 1,662,113 2,040,088 1,662,113 2,040,088 1,662,113 Other receivable, net 42,121 41,969 42,121 41,969 42,121 41,969 Due from related party - 1,523 - 1,523 - 1,523 Inventories 5,073,436 3,913,162 5,073,436 3,913,162 5,073,436 3,913,162 Total current assets 10,761,386 8,062,231 21,308 344 10,782,694 8,062,575 (21,308 ) (344 ) 10,761,386 8,062,231 NON-CURRENT ASSETS - - Security Deposit 350 - 350 - (350 ) - - - Property, plant and equipment, net 1,015,570 876,606 1,015,570 876,606 1,015,570 876,606 TOTAL ASSETS $ 11,776,956 $ 8,938,837 $ 21,658 $ 344 $ 11,798,614 $ 8,939,181 $ (21,658 ) $ (344 ) $ 11,776,956 $ 8,938,837 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Account payables and accrued expenses $ 5,431,006 $ 1,980,889 $ 9,446 $ 2,567 $ 5,440,452 $ 1,983,456 $ (9,446 ) $ (2,567 ) $ 5,431,006 $ 1,980,889 Income tax payable 233,191 - 233,191 - 233,191 - Due to shareholder 29,252 - 29,252 - 3,948,125 3,948,125 3,977,377 3,948,125 Miniority interest payable 439,264 - 439,264 - 439,264 - Dividend payable 4,400,634 - 4,400,634 - 4,400,634 - Total current liabilities 10,533,347 1,980,889 9,446 2,567 10,542,793 1,983,456 3,938,679 3,945,558 14,481,472 5,929,014 STOCKHOLDERS' EQUITY Registered capital 641,916 641,916 9,625 - 651,541 641,916 (631,541 ) (631,541 ) 20,000 10,375 Retained earnings (132,007 ) 5,569,993 (22,788 ) (2,223 ) (154,795 ) 5,567,770 22,788 2,223 (132,007 ) 5,569,993 Additional Paid in Capital 25,375 - 25,375 - (3,351,584 ) (3,316,584 ) (3,326,209 ) (3,316,584 ) Accumulated other comprehensive income 386,710 399,049 386,710 399,049 386,710 399,049 Statutory reserve 346,990 346,990 346,990 346,990 346,990 346,990 Total stockholders' equity 1,243,609 6,957,948 12,212 (2,223 ) 1,255,821 6,955,725 (3,960,337 ) (3,945,902 ) (2,704,516 ) 3,009,823 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 11,776,956 $ 8,938,837 $ 21,658 $ 344 $ 11,798,614 $ 8,939,181 $ (21,658 ) $ (344 ) $ 11,776,956 $ 8,938,837 - 1 - AIVTECH HOLDING (H.K.) LIMITED CONSOLIDATED STATEMENTS OF INCOME EcoChild Inc. Subtotal Proforms Adjustments Proforma AND COMPREHENSIVE INCOME Balance Sheets CONSOLIDATED BALANCE SHEETS Year Ended December 31, October 31, October 31, 2009 2008 2009 2008 2009 2008 Sales, net $ 38,469,185 $ 20,748,580 9850 0 38,479,035 20,748,580 -9850 0 38,469,185 20,748,580 Cost of sales 28,064,339 15,139,447 6800 28,071,139 15,139,447 -6800 28,064,339 15,139,447 Gross profit 10,404,846 5,609,133 3050 0 10,407,896 5,609,133 -3050 10,404,846 5,609,133 Operating income/(expenses) Selling, general and admisistrative expenses 2,078,011 1,712,783 23615 2223 2,101,626 1,715,006 -23615 -2223 2,078,011 1,712,783 Income from Operations 8,326,835 3,896,350 -20,565 -2,223 8,306,270 3,894,127 20,565 2,223 8,326,835 3,896,350 Other income/(expenses) Interest income 9,834 5,826 9,834 5,826 9,834 5,826 Non operating expenses 0 -6,016 0 -6,016 0 -6,016 Finance costs -30,079 0 -30,079 0 -30,079 0 Profit before income tax 8,306,590 3,896,160 -20,565 -2,223 8,316,104 3,887,921 20,565 2,223 8,306,590 3,896,160 Income taxes -830,659 - 0 0 -830,659 Net income $ 7,475,931 $ 3,896,160 -20,565 -2,223 8,316,104 3,887,921 20,565 2,223 7,475,931 3,896,160 Comprehensive income Net Income $ 7,475,931 $ 3,896,160 -20565 -2223 8,316,104 3,887,921 20,565 2,223 7,475,931 3,896,160 Other Comprehensive Income Foreign currency translation adjustment -12,339 274,298 -12,339 274,298 Total comprehensive income $ 7,463,592 $ 4,170,458 -20,565 -2,223 8,316,104 3,887,921 20,565 2,223 7,463,592 4,170,458 - 2 - NOTES TO UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS Note 1 – BASIS OF PRESENTATION In May, 2010, AIVTECH Holding (H.K.) Limited (the “Company”) entered into a Share Exchange Agreementwith Ecochild, Inc (Ecochild), whereby Ecochild acquired 100% of the issued and outstanding capital stock of the Company in exchange for 10,375,000 shares of the common stock of Ecochild at $.005, and pay cash of $3,948125, within 12 months. In addition, within six months, the major shareholder of Ecochild agrees to transfer 3,009,000 to the two shareholders of the Company. As a result of the reverse acquisition, the Company became Ecochild's wholly-owned subsidiary and the former shareholders of the Company became controlling stockholders of Ecochild.The share exchange transaction with Ecochild was treated as a reverse acquisition, with the Company as the accounting acquirer and Ecochild as the acquired party. Consequently, the assets and liabilities and the historical operations that will be reflected in the consolidated financial statements for periods prior to the Share Exchange Agreement will be those of the Company and will be recorded at the historical cost basis.After the completion of the Share Exchange Agreement, the Company’s consolidated financial statements will include the assets and liabilities of the Company and Ecochild, the historical operations of the Company and the operations of Sunnyside from the closing date of the Share Exchange Agreement. These pro forma consolidated financial statements are prepared assuming the above transaction occurred on December 31, 2008 (as to the balance sheet) and on January 1, 2008 (as to the income statements). Audited financial statements of the Company and Ecochild have been used in the preparation of these pro forma consolidated financial statements. These pro forma consolidated financial statements should be read in conjunction with the historical financial statements of Ecochild and the Company. Note 2 – PRO FORMA ADJUSTMENTS Proforma Adjustments Proforma Adjustments 31-Dec-09 31-Dec-08 Accounts Payable 9,446 Accounts Payable 2,567 Cash 21,308 Cash 344 Security Deposits 350 Security Deposits 0 Additional Paid in Capital 35,000 Additional Paid in Capital 0 Retained Earnings 22,788 Retained Earnings 2,223 Eliminate Shells Equity Accounts (a) Eliminate Shells Equity Accounts Capital Stock 641916 Capital Stock 641,916 Additional Paid in Capital 641916 Additional Paid in Capital 641,916 Eliminate AIVTECH (b) Eliminate Sino-Bon Capital Additional Paid in Capital 51,875 Additional Paid in Capital 51,875 Additional Paid in Capital 41500 41500 Capital Stock 10,375 Capital Stock 10,375 Record Merger shares issued© Record Merger shares issued Additional Paid in Capital 3,948,125 Additional Paid in Capital 3,948,125 Due to Shareholders 3,948,125 Due to Shareholders 3,948,125 record additional cash due 4,686,362 4,686,362 4,644,483 4,644,483 - 3 -
